10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Caé‘§s?e: Wi§YéQ/Jdl]i§i'§§§l_ DBSH¢Trr‘iQrtnlllfl F#'ll§e% Jl%//%Z//i§ §§ch 11<§)ff98

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

STATE OF WASHINGTON, et al. NO. 2:18-cV-01115-RSL

Plaintirrs, AGREEMENT REGARDING
DIscovERY 0F ELECTRONICALLY
v. sroRED lNFORMATION AND
[-BRQPesBBJ 0RDER

UNITED sTATEs DEPARTMENT oF
sTATE, er a1.,

Defendants.

 

 

 

 

The Plaintiff States and the Private Defendantsl hereby stipulate to the following
provisions regarding the discovery of electronically stored information (“ESI”) in this matter:
A. General Principles

l. An attorney’s zealous representation of a client is not compromised by conducting
discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate
in facilitating and reasonably limiting discovery requests and responses raises litigation costs and
contributes to the risk of sanctions

2. The proportionality standard set forth in Fed. R. Civ. P. 26(b)(l) must be

 

l The Private Defendants are Defense Distributed; the Second Amendment Foundation, Inc.; and Conn
Williamson.

AGREEMENT RE DISCOVERY OF 1
ESI AND [PROPOSED`_|' ORDER

2:18-cv-01115-RSL

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Ca e 2:18-cV-01115-RSL Document 113 Fi|_ed 10/09/18 Page 2 of 8
&ase 2:18-cv-01115-RSL Document 111 Fl|ed 10/05/18 Page 2 of 9

applied in each case when formulating a discovery plan. To further the application of the
proportionality standard in discovery, requests for production of ESI and related responses
should be reasonably targeted, clear, and as specific as possible.

B. ESI Disclosures

Because this case is an action for review on an administrative record, the parties do not
believe that general, preliminary ESI disclosures are necessary in this case. Plaintiffs anticipate
that discovery outside the scope of the administrative record will be limited to issues related to
Defendants’ compliance with the Couit’s preliminary injunction (and the temporary restraining
order that preceded it). As noted in the Joint Status Report, the Private Defendants believe that
they should not subjected to any discovery because they have no role to play in the administrative
record’s production and because the Court’s temporary restraining order and preliminary
injunction do not supply a basis for subjecting the Private Defendants to discovery. The parties
agree that to the extent they engage in discovery, certain ESI disclosures pertaining to specific
discovery requests will streamline the targeted discovery process and reduce the need for
“discovery on discovery.” Each party subject to discovery shall disclose, along with its responses
to the discovery requests, the following information:

l. Custodians. All custodians with discoverable ESI in their possession, custody or
control. The custodians shall be identified by name, title, connection to the instant litigation, and
the type of the information under his/her control.

2. Non-custodial Data Sources. A list of non-custodial data sources (e.g. shared
drives, servers, etc.), if any, that contain discoverable ESI.

3. Third-Paltv Data Sources. A list of third-party data sources, if any, that

contain discoverable ESI (e.g. third-party email and/or mobile device providers, “cloud” storage,

AGREEMENT RE DISCOVERY OF 2
ESI AND TPRQBOSED§|..ORDER

2:18-cv-01115-RSL

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

' - - - L Document 113 Filed10/09/18 PageSofS
Caieaszel§icé’-g/ldifi§§zst Documem 111 Filed10/05/18 Pagesofg

etc.) and, for each such source, the extent to which a party is (or is not) able to preserve
information stored in the third-party data source.

4. lnaccessible Data. A list of data sources, if any, that contain discoverable ESI
(by type, date, custodian, electronic system or other criteria sufficient to specifically identify
the data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P.
26(b)(2)(B).

C. Preservation of ESI

The parties acknowledge that they have a common law obligation to take reasonable and
proportional steps to preserve discoverable information in the party’s possession, custody or
control. With respect to preservation of ESI, the parties agree as follows:

l. Absent a showing of good cause by the requesting party, the parties shall not
be required to modify the procedures used by them in the ordinary course of business to back-up
and archive data; provided, however, that the parties shall preserve all discoverable ESI in their
possession, custody or control.

2. All parties shall supplement their disclosures and discovery responses in
accordance with Rule 26(e) with discoverable ESI responsive to a particular discovery request
or mandatory disclosure where that data is created after a disclosure or response is made (unless
excluded under (C)($) or (D)(l)-(2) below).

3. Absent a showing of good cause by the requesting party, the following categories
of ESI need not be preserved:

a. Deleted, slack, fragmented, or other data only accessible by forensics.
b. Random access memory (RAM), temporary files, or other ephemeral

data that are difficult to preserve without disabling the operating system.

AGREEl\/IENT RE DISCOVERY OF 3

ESI AND -[-P-RQBQSBD]-ORDER

2:18-cv-01115-RSL

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

- - - - 113 F'led10/09/13 Pa e4ofa
Ca§easze]§1%{8/4311_'§1§§?'51[)%%%@$1§11 111 'Fi ed 10/05/18 Pa%e 4 of 9

c. On-line access data such as temporary intemet files, history, cache,
cookies, and the like.

d. Data in metadata fields that are frequently updated automatically, such as
last-opened dates (see also Section (E)(S)).

e. Back-up data that are substantially duplicative of data that are more
accessible elsewhere.

f. Server, system or network logs.

g. Data remaining from systems no longer in use that is unintelligible on the
systems in use.

h. Electronic data (e.g. email, calendars, contact data, and notes) sent to or
from mobile devices (e.g., iPhone, iPad, Android, and Blackberry
devices), provided that a copy of all such electronic data is routinely saved
elsewhere (such as on a server, laptop, desktop computer, or “cloud”
storage).

D. Privilege
1. With respect to privileged or work-product information generated after the filing

of the complaint, parties are not required to include any such information in privilege logs.

However, Plaintiffs reserve the right to seek logging of privileged or work-product information

to the extent it may be relevant to Defendants’ compliance with the preliminary injunction (and

the temporary restraining order that preceded it).

2. Activities undertaken in compliance with the duty to preserve information are

protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

3. Inforrnation produced in discovery that is protected as privileged or work product
AGREEMENT RE DISCOVERY OF 4
ESI AND 'I_:PRGP€SE-D]-ORDER

2:18-cV-01115-RSL

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cV-01115-RSL Document 113 Fi|_ed 10/09/18 Page 5 of 8
Case 2:18-cv-01115-RSL Document 111 Flled 10/05/18 Page 5 of 9

shall be immediately returned to the producing party, and its production shall not constitute a
waiver of such protection, if: (i) such information appears on its face to have been inadvertently
produced or (ii) the producing party provides notice within 15 days of discovery by the
producing party of the inadvertent production.

4. The parties will confer regarding the nature and scope of privilege logs as
appropriate in light of the limited scope of discovery in this case.

E. ESI Discovery Procedures

l. On-site inspection of electronic media. Such an inspection shall not be permitted
absent a demonstration by the requesting party of specific need and good cause or by agreement
of the parties.

2. Search methodology The parties shall timely attempt to reach agreement on
appropriate search terms, or an appropriate computer- or technology-aided methodology, before
any such effort is undertaken.~ The parties shall continue to cooperate in revising the
appropriateness of the search terms or computer- or technology-aided methodology.

In the absence of agreement on appropriate search tenns, or an appropriate computer- or
technology-aided methodology, the following procedures shall apply:

a. A producing party shall disclose the search terms or queries, if any, and
methodology that it proposes to use to locate ESI likely to contain discoverable information The
parties shall meet and confer to attempt to reach an agreement on the producing party’s search
terms and/or other methodology

b. If search terms or queries are used to locate ESI likely to contain
discoverable infonnation, a requesting party is entitled to no more than 5 additional terms or

queries to be used in connection with further electronic searches absent a showing of good cause

AGREEMENT RE DISCOVERY OF 5
ESI AND‘[~PRGP€S'E'Bj ORDER

2:18-cV-01115-RSL

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Document 113 Filed10/09/18 Page€o fo8

Ca e 2: 8- L
8 SL Document 111 Filed 10/05/18 Page601‘9

ase c\/111515R:|§
or agreement of the parties. The 5 additional terms or queries, if any, must be provided by
the requesting party within 14 days of receipt of` the producing party’s production.

c. Focused terms and queries should be employed; broad terms or queries,
such as product and company names, generally should be avoided. Absent a showing of good
cause, each search term or query returning more than 250 megabytes of data are presumed to
be overbroad, excluding Microsoft PowerPoint files, image and audio files, design files, and
similarly large file types.

d. The producing party shall search both non-custodial data sources and ESI
maintained by the custodians identified above.

3- w

a. The parties agree that ESI will be produced to the requesting party with
searchable text, in a format to be decided between the parties. Acceptable formats include, but
are not limited to, native files, multi-page TIFFS (with a companion OCR or extracted text
file), single-page TIFFS (only with load files for e-discovery software that includes metadata
fields identifying natural document breaks and also includes companion OCR and/or extracted
text files), and searchable PDF. Unless otherwise agreed to by the parties, files that are not easily
converted to image forrnat, such as spreadsheet, database and drawing files, should be produced
in native format. Bates numbers should be applied prior to production.

b. If a document is more than one page, the unitization of the document and
any attachments and/or affixed notes shall be maintained as they existed in the original
document.

4. De-duplication. The parties may de-duplicate their ESI production across

custodial and non-custodial data sources after disclosure to the requesting party.

AGREEl\/IENT RE DISCOVERY OF 6
ESI AND ‘EP~ROPSSEB'] ORDER

2:18-cv-01115-RSL

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

C@é§g§: §1'§¥59?011155§§1 D Sétlnn$e“rit]fr°i §11%318183/1§ F§‘ggeefo?lgg

5. Metadata fields. Relevant existing metadata should be produced for all electronic

documents The parties agree that only the following metadata fields need be produced:

document type; custodian and duplicate custodians; author/from; recipient/to, cc and bcc;

title/subject; file name and size; original file path; date and time created, sent, modified and/or

received; and hash value.

DATED: October 5, 2018

ROBERT W. FERGUSON
Attorney General

/s/Jeffirev Rupert

JEFFREY RUPERT, WSBA #45037
Division Chief

TODD BOWERS, WSBA #25274
Deputy Attomey General

JEFF SPRUNG, WSBA #23607
KRIST]N BENESKI, WSBA #45478
ZACH JONES, WSBA #44557
Assistant Attomeys General

JeffreyRZ@atg.wa. gov

ToddB@atg.wa. gov

Jeff’SZ@atg.wa.gov

KristinB 1 r."rif-'.atg .wa. gov

Zach]@atg.wa. gov

Counsel for PlaintiffState of Washington

AGREEMENT RE DISCOVERY OF
ESI AND~[¥-RQP-GSED]- ORDER

2:18-cv-01115-RSL

JOSEPH H. HUNT
Assistant Attomey General

ANNETTE L. HAYES
Acting United States Attomey

KERRY KEEFE
Civil Chief

JOHN R. GRIFFITHS
Director, Federal Programs Branch

ANTHONY J. COPPOLIN 0
Deputy Director, Federal Programs Branch

/s/ Stuart J. Robinson

STUART J. ROBINSON

STEVEN A. MYERS

ERIC J. SOSK]N

Attorneys

U.S. Departrnent of Justice

Civil Division, Federal Programs Branch
450 Golden Gate Ave., Suite 7-5395
San Francisco, CA 94549

Phone: (415) 436-6635

Fax: (415) 436-6632
Stuart.J.Robinsoani-'.usdoi . gov
Steven.A.Mversl_'tr,'usdoi.gov
Eric.Soskinl?i.¢usdo]`.gov

Counsel for the Federal Defendants

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

C%%%§`zli§?‘év@rliifs'?n¥t %%%%%%Hl iii El'eeél fr%?§iijag £889880%8

 

 

IMMIX LAW GROUP PC BECK REDDEN LLP

/s/Joel B. Ard /s/ Charles Flores

Joel B. Ard, WSBA # 40104 Charles Flores*

Irnmix Law Group PC Beck Redden LLP

701 5th Ave Suite 4710 1221 McKinney Street, Suite 4500

Seattle, WA 98104 Phone: (713) 951-3700

Phone: (206) 492-7531 cfloresr'wbeckredden.com

Fax: (503) 802-5351 *Admitted Pro Hac Vice
joel.ard@immixlaw.com Counsel for Defendant Defense Distributed

Counsel for Defendants Defense Distributed,
Second Amendment Foundation, Inc., and
Conn Williamson

ORDER

Based on the foregoing, IT IS SO ORDERED.

 

DATED:
The Honorable Robert S. Lasnik
UNITED STATES DISTRICT JUDGE
AGREEMENT RE DISCOVERY OF 8
ESI AND [BP¢OPGSED] ORDER

2:18-cv-Ol 1 15-RSL

 

